TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 6, 2013



                                      NO. 03-13-00198-CR


                             Carlos I. Bulle-Hernandez, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 DISMISSED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appellant has no right of appeal: it is

ORDERED, ADJUDGED and DECREED by the Court that the appeal is dismissed in

accordance with the opinion of this Court; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.